Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response along with a Request for Continued Examination (RCE) filed on 04/28/2022 has been considered.  Claim 1 is amended, and claims 1-17 are pending.  Currently, claims 10-14, 16 and 17 are withdrawn as non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2005/0281964 A1).
Claims 1, 4-7 and 15:  Yamamoto teaches an image recording medium comprising a resin coated paper substrate and a recording layer (abstract), wherein the recording layer is an ink receiving layer comprising a first metal compound inorganic modrant coated on the substrate ([0077], [0125] and [0134]).  Yamamoto teaches the first metal compound can be calcium chloride {instant claims 5, 6 and 15}, magnesium chloride hexahydrate {instant claims 5, 7 and 15} ([0134]-[0136]).  Yamamoto teaches the recording medium is applied as an ink jet recording medium together with sublimation transfer image receiving recording medium {instant claim 4} [0074].
Claim 9:  Yamamoto teaches the paper substrate has a basis weight of 50-250 g/m2 [0066].

Claims 1, 4, 5, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dentani et al. (WO 2016/136122 A1).  Dentani et al. (US 2018/0264864 A1) is used as an English translation for Dentani et al. (WO 2016/136122 A1).
Claims 1, 4, 5 and 15:  Dentani teaches a sublimation type ink jet {instant claim 4} textile printing transfer paper comprising a base material and a sublimation type textile printing ink receiving layer formed on the base material (abstract).  Dentani teaches the ink receiving layer comprises calcium sulfate {instant claims 5 and 15} and barium sulfate as an additional other material [0089].
Claim 9:  Dentani teaches the base material can be paper [0064] having a basis weight of 50-140 g/m2 [0069].     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2005/0281964 A1) as applied to claim 1 above.
Yamamoto teaches the claimed invention as set forth above.
Claim 2:  With respect to the amount of the inorganic mordant, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the inorganic mordant, and the motivation would be to enhance print receiving property.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 8:  With respect to the air permeability of the medium, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the air permeability, and the motivation would be to control the transfer property of the medium.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dentani et al. (WO 2016/136122 A1) as applied to claim 1 above.  Dentani et al. (US 2018/0264864 A1) is used as an English translation for Dentani et al. (WO 2016/136122 A1).
Dentani teaches the claimed invention as set forth above.
Claim 2:  With respect to the amount of the inorganic mordant, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the inorganic mordant, and the motivation would be to enhance print receiving property.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 8:  With respect to the air permeability of the medium, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the air permeability, and the motivation would be to control the transfer property of the medium.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Yamamoto does not teach or suggest the mordant is not limited to inorganic mordant only as recited in claim 3.  Dentani does not teach or suggest the additional other material is not limited to chloride, nitrate or sulfate of alkaline earth cation as recited in claim 3.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
May 6, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785